AO 245]3 (Rev. 05/] 5/20] 8) Judgrnent in aCriminal Petty Case {Modified) Page l ofl

UNITED sTATEs DIsTRlCT CoURr
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Oftenses Committecl On or After November l, 1987)

Celestino VasqueZ_LopeZ Case Number: 3:18-mj-23200-JLB

Adam F. Doyle

Defendant ’s A tierney
REGISTRATION NO. 23039298

THE DEFENDANT:
|Zl pleaded guilty to count(s) 1 of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
l:| The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
150 DAYS

|Z Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
fl Court recommends defendant be deported/removed With relative, charged in case _

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of lmposition of Sentence

lodg`~

HC)NORABLE WILLIAM v. GALLo
UNITED sTATEs MAGISTRATE JUDGE

      

  

’”_ "~ UP.T
~ siH\C‘ 50 v QN\A
LF_RK ms D\ @;\LWO
2 sometian manner OF DEPUTY

§ `. `1
.L;._M;. m___,_,__¢-

   

' 3;18-mj-23200~JLB

 

